NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 GLORIA TREVIÑO,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-1601
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-2776, Judge Alan G. Lance, Sr.
                ______________________

              Decided: December 9, 2016
               ______________________

    JOHN E. RICHARDS, Richards & Valdez, Dallas, TX, for
claimant-appellant.

    IGOR HELMAN, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., MARTIN
F. HOCKEY, JR.; JESSICA TANNER, SUSAN BLAUERT, Office
of General Counsel, United States Department of Veter-
ans Affairs, Washington, DC.
2                                    TREVIÑO   v. MCDONALD



                 ______________________

    Before MOORE, WALLACH, and CHEN, Circuit Judges.
WALLACH, Circuit Judge.
    Appellant Gloria Treviño appeals the U.S. Court of
Appeals for Veterans Claims’s (“Veterans Court”) denial
of her petition for writ of mandamus (“Petition”). See
Treviño v. McDonald (Treviño I), No. 15-2776, 2015 WL
5601399, at *2 (Vet. App. Sept. 23, 2015) (denying Peti-
tion); Treviño v. McDonald (Treviño II), No. 15-2776, 2015
WL 8311033, at *1 (Vet. App. Dec. 4, 2015) (denying
reconsideration by single judge, granting panel considera-
tion, and following Treviño I); J.A. 69 (Final Judgment).
Because we do not have jurisdiction to adjudicate Ms.
Treviño’s appeal, we dismiss.
                      BACKGROUND
    Ms. Treviño is a service-disabled veteran who has re-
ceived treatment from the U.S. Department of Veterans
Affairs (“VA”) and other non-VA medical providers.
Following an exchange of letters with the VA, J.A. 18–41,
Ms. Treviño filed suit in the U.S. District Court for the
Southern District of Texas (“District Court”), alleging
deficient treatment by the VA and seeking reimburse-
ment for expenses associated with her treatment at the
non-VA medical providers, J.A. 81–90. The VA moved to
dismiss for lack of jurisdiction, and the District Court
granted the VA’s motion. J.A. 42–49.
    Soon thereafter, Ms. Treviño filed the Petition with
the Veterans Court alleging, inter alia, deficient treat-
ment by the VA. J.A. 7–10. According to Ms. Treviño, the
treatment she received at the VA was so deficient that she
was required to seek treatment from the non-VA medical
providers and, thus, is entitled to reimbursement for
these expenses. J.A. 10–13.
TREVIÑO   v. MCDONALD                                     3



     A single judge of the Veterans Court denied Ms. Tre-
viño’s Petition because, inter alia, Ms. Treviño had failed
to “explain how she had exhausted her administrative
remedies.” Treviño I, 2015 WL 5601399, at *1 (citation
omitted). The VA then contacted Ms. Treviño by letter to
explain the proper procedure for submitting her claims for
reimbursement. J.A. 79–80. Instead of following these
procedures, Ms. Treviño moved for reconsideration or
panel consideration. J.A. 52–57. The Veterans Court
denied her request for reconsideration by the single judge,
granted her motion for panel consideration, and deter-
mined that Ms. Treviño “fail[ed] to demonstrate that
(1) [Treviño I] overlooked or misunderstood a fact or point
of law prejudicial to the outcome of the [P]etition,
(2) there is any conflict with precedential decisions of the
[Veterans] Court, or (3) the [P]etition otherwise raises an
issue warranting a precedential decision.” Treviño II,
2015 WL 8311033, at *1 (citations omitted). Therefore,
the Veterans Court followed Treviño I. Id. Ms. Treviño
timely appeals.
                        DISCUSSION
    When reviewing appeals from the Veterans Court,
this court’s jurisdiction is limited by statute to “chal-
lenge[s] to the validity of any statute or regulation or any
interpretation thereof . . . and to interpret[ing] constitu-
tional and statutory provisions, to the extent presented
and necessary to a decision.” 38 U.S.C. § 7292(c) (2012).
Absent a constitutional issue, we review only questions of
law and lack jurisdiction to review factual determinations
or the application of law to the particular facts of an
appeal. See id. § 7292(d)(2). Appeals must present a
“non-frivolous legal question” to satisfy our jurisdictional
prerequisites. Beasley v. Shinseki, 709 F.3d 1154, 1158
(Fed. Cir. 2013).
  Pursuant to the All Writs Act, a writ of mandamus
may be issued only “‘in aid of’ the jurisdiction already
4                                      TREVIÑO   v. MCDONALD



possessed by a court.” Cox v. West, 149 F.3d 1360, 1363
(Fed. Cir. 1998) (quoting 28 U.S.C. § 1651(a) (1994)).
While we possess jurisdiction to “determine whether the
[veteran] has satisfied the legal standard for issuing the
writ,” we may “not review the factual merits of the veter-
an’s claim.” Beasley, 709 F.3d at 1158.
    The present appeal does not involve a non-frivolous
legal question as to whether Ms. Treviño satisfied the
legal standards for issuing a writ of mandamus. Ms.
Treviño restates facts similar to those included in her
Petition and argues that the Veterans Court provided an
“incomplete” analysis and disregarded a “set of facts”
that, “taken in their totality[,] contra[di]ct the opinion” of
the Veterans Court. Appellant’s Br. 8, 10. However, Ms.
Treviño never argues that either the All Writs Act or any
other statute or regulation is invalid or that the Veterans
Court misinterpreted a legal provision. Thus, Ms. Trevi-
ño’s arguments “challenge . . . a law or regulation as
applied to the facts of a particular case,” 38 U.S.C.
§ 7292(d)(2), and we lack jurisdiction to resolve such
disputes.
    Finally, Ms. Treviño’s attempts to analogize her Peti-
tion to pleadings pursuant to Federal Rule of Civil Proce-
dure 12(b)(6) are similarly unpersuasive. Rather than
presenting an issue reviewed de novo like a Rule 12(b)(6)
motion, see, e.g., Kam-Almaz v. United States, 682 F.3d
1364, 1368 (Fed. Cir. 2012), the issuance of the writ “is in
large part a matter of discretion with the court to which
the petition is addressed,” Lamb v. Principi, 284 F.3d
1378, 1384 (Fed. Cir. 2002) (internal quotation marks and
citation omitted). And rather than pleading “[f]actual
allegations . . . [that] raise [the] right to relief above the
speculative level,” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555–56 (2007), a petitioner for a writ of mandamus
must show, inter alia, “a clear legal right to relief,”
Beasley, 709 F.3d at 1157. The application of Rule
TREVIÑO   v. MCDONALD                                5



12(b)(6) standards to Ms. Treviño’s Petition is without
foundation in law.
                        CONCLUSION
    We have considered Ms. Treviño’s remaining argu-
ments and find them unpersuasive. Accordingly, we find
that we lack jurisdiction and that this appeal is
                        DISMISSED
                          COSTS
   Each party shall bear its own costs.